DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 17, “and/or” renders the limitations indefinite as there does not appear to be a “and” case where a single fixing device is attached to both the first and second ends of the sheathing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-26 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Battermann et al. (DE 102014010872 A1).
In regards to claims 16-26 and 30, Battermann et al. discloses the claimed limitations including an airbag arrangement for a motor vehicle, the airbag arrangement comprising:
an airbag (2) configured to be unfolded by filling with a gas; and
a sheathing (6), in which the airbag is arranged before and after filling with the gas, wherein the airbag is configured to be arranged on the motor vehicle in such a way that before filling the airbag is located in a region of a first end of the sheathing and in a region of a vehicle pillar of the motor vehicle, and the airbag can be unfolded by filling inside the sheathing and along at least one section of the vehicle pillar towards a second end of the sheathing and the vehicle pillar (Reference is made to Paragraph 0028);
further comprising: at least one fixing device (6.1) attached to the first and/or to the second end (6.2) of the sheathing, wherein the fixing device is configured to fix the sheathing on a moveable part of the motor vehicle (Reference is made to Paragraph 0022);
wherein the moveable part of the motor vehicle is a vehicle hood or a hinge of the vehicle hood (Reference is made to Paragraph 0022);
wherein before filling, the airbag (2) only extends across at most half or at most a third of a longitudinal extension of the sheathing and a longitudinal extension of the vehicle pillar (Reference is made to Paragraph 0029);
wherein in a filled state, the airbag extends across at least a third or at least half of the longitudinal extension of the sheathing and the longitudinal extension of the vehicle pillar (Reference is made to Figures 1-9);
wherein before filling, the airbag (2) is to be arranged on or in a lower or upper end section of the vehicle pillar (5) in relation to a vertical direction of the vehicle;
wherein the sheathing is a fabric tube (6);
wherein the sheathing comprises a reticular material or consists of a reticular material (Examiner notes that fabric is a netlike structure; reticular does not appear to limit beyond fabric as “netlike structure” is a relative term);
wherein the sheathing (6) is elongated with a longitudinal extension, and a filling of the airbag (2) causes a shortening of the longitudinal extension of the sheathing Reference is made to Paragraph 0029);
wherein the sheathing extends along the vehicle pillar when the airbag arrangement is assembled according to use on the motor vehicle (Reference is made to Paragraphs 0028-0032)
wherein the airbag and/or the sheathing are at least sectionally surrounded by an at least partially flexible wrapping (decorative element; Reference is made to Paragraph 0024).
Allowable Subject Matter
Claim(s) 27-29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616